 GLOBE SECURITY SYSTEMS, INC.35Globe Security Systems,Inc.andLocalNo. 2,Independent Union of Police&Protective Employ-ees, I.W.A. Case AO-153February 13, 1974ADVISORY OPINIONThis is a petition filed on November 8, 1973, byGlobe Security Systems, Inc., herein called theEmployer, for an Advisory Opinion, in conformitywith Sections 102.98 and 102.99 of the Board's Rulesand Regulations, Series 8, as amended, seeking todetermine whether the Board would assert jurisdic-tion over the activities of the Employer with respectto the dispute underlying the representation casepending before the New York State Labor RelationsBoard, herein called the State Board. Thereafter, onNovember 19, 1973, Local No. 2, IndependentUnion of Police & Protective Employees, I.W.A.,herein called the Union, filed a response to thepetition for an Advisory Opinion entitled "Respon-dent'sMemorandum of Law"; on November 28,1973, the Employer filed a response to the Union'smemorandum; and, on December 13, 1973, theUnion filed a reply to the Employer's responsememorandum.In pertinent part, the petition, the Union's memo-randum of law, the Employer's response to theUnion's memorandum, and the Union's reply theretoallege as follows:(1) On August 24, 1973. the Union filed a petitionwith the New York State Labor Relations Board,DocketNo. SE-47029, for an investigation andcertification of representative with respect to the unitof security guards, approximately 25 in number, at abranch of the New York City Community College,herein called Community College, located at 709 JayStreet, Brooklyn, New York.(2)The Employer, with its principal place ofbusiness in Philadelphia, Pennsylvania, is engaged inthe business of providing plant protection and guardsecurity services for a variety of types of customerslocated throughout the United States. It annuallyprovides guard services valued in excess of $1 millionto customers located outside the Commonwealth ofPennsylvania, and annually provides guard servicesvalued in excess of $1 million to customers locatedwithin the Commonwealth of Pennsylvania who areengaged in interstate commerce.(3)The State Board has made no findings withrespect to the aforesaid commerce data, and theUnion does not dispute this data which the Employersupplied.(4)No representation or unfair labor practiceproceeding involving this labor dispute is pendingbefore this Board.(5) Although served with a copy of the petition forAdvisory Opinion, no response, as provided by theBoard's Rules, has been filed by the State Board.On the basis of the above, the Board is of theopinion that:The issue presented here is whether the Boardwould find the guard unit at Community Collegeexempt from the Board's jurisdiction under Section2(2) of the Act. The Union argues that the Boardshould follow the precedent set forth inTheWackenhut Corp.,203 NLRB No. 3, since the factsand circumstances therein are effectively the same asthoseherein, inwhich the Board found thatWackenhut's operationswere exempt from theBoard's jurisdiction. The Union further argues that,by the terms of the standard contract with New YorkCity, Community College retains a substantial degreeof control over the labor relations of the Employer.'The Employer, on the other hand, argues that itsoperations herein are different and distinct in naturefrom those inWackenhutand that at a minimum itshould be provided an opportunity to demonstratethat its system of organization and methods ofoperations are distinct from those- inWackenhut.InWackenhut,theBoard affirmed the ActingRegional Director's Decision and Order on the basisofhis findings of fact that the guard servicesprovided by the employer under its contract withCityCollege are intimately related to the latter'sadministration and educational purposes. For thisreason, the Board concluded that, with regard to theguards employed by it to perform these services, theemployer shares City College's exemption from theBoard's jurisdiction under the provisions of Section2(2) of the Act. It has been well established that ourAdvisory Opinion proceedings are designed primari-ly to determine questions as to the applicability ofthe Board's discretionary jurisdictional standards toan employer's commerce operations.2 The entiresubmission by the Employer and the Union, as towhether theWackenhutcase governs herein, raisesthe basic issue of whether Section 2(2) of the Actprecludes the assertion of jurisdiction-an issuewhich does not fall within the intendment of theBoard's Advisory Opinion rules.3Accordingly,itishereby ordered that, for the1InWackenhut.supra,in 1, the Board found it unnecessary to decide'IbidChairman Miller declines to issue anAdvisoryOpinion in thiswhether or not the degree of control retained byCity Collegeconcerningcase because he believes the issue presented involves factual and legalsuch services would constitute a separate basis for declining to assertquestions which cannot be resolved on the basis of the pleadings, andjurisdiction over the employerwithout a hearing.2See, e g,TheChildren'sVillage.Inc,180 NLRB 1044, and cases cited209 NLRB No. 18 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDreasons set forth above, the petition for an Advisorydetermination of the merits of the jurisdictionalOpinion herein be. and it hereby is, dismissed. Theissue.Board'sdismissal is not to be construed as a